DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire (US 20070252954) hereto after referred to as D1.

With regard to claim 1, D1 teaches an optical device, in at least figure 10; comprising: a first polarization selective reflector (202 left) positioned relative to a spatial light modulator (236); and a first reflective assembly (238) positioned relative to the first polarization selective reflector so that the first polarization selective reflector receives first light from the spatial light modulator and directs at least a portion of the first light having a first polarization toward the first reflective assembly as second light, and the first reflective assembly receives the second light from the first polarization selective reflector and directs at least a portion of the second light toward the first polarization selective reflector as third light having a second polarization, wherein the second polarization is distinct from the first polarization.

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 10; wherein: the spatial light modulator (236) is positioned in a first direction from the first polarization selective reflector (202 Left); the first reflective assembly (238) is positioned in a second direction from the first polarization selective reflector; illumination light (232) enters the optical device in a third direction from the first polarization selective reflector; and a waveguide (241) is positioned in a fourth direction from the first polarization selective reflector, wherein the first direction and the second direction are distinct from each other.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical device, in at least figure 10; wherein: the first direction is perpendicular to the third direction; and the second direction is perpendicular to the fourth direction.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical device, in at least figure 10; wherein: the second direction is perpendicular to the third direction; and the first direction is perpendicular to the fourth direction.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical device, in at least figure 10; further comprising a first reflector (202 left), wherein: the first reflector defines an opening; and the first reflector is positioned relative to the spatial light modulator (236) so that the spatial light modulator receives light that has (i) passed through the opening of the first reflector and (ii) subsequently reflected off the first reflector.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches an optical device, in at least figure 10; further comprising a second polarization selective reflector (202 right) disposed adjacent to the waveguide (241), wherein the second polarization selective reflector is configured to reflect light having a polarization different from a polarization of light reflected by the first polarization selective reflector ([0115]).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical device, in at least figure 10; further comprising a second polarization selective reflector (202R) disposed adjacent to the waveguide (241), wherein the second polarization selective reflector is configured to reflect light having a polarization identical to a polarization of light reflected by the first polarization selective reflector (202L; ([0115]).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 10; wherein: a first plane defined by the first polarization selective reflector (202L) intersects a second plane defined by the spatial light modulator (236) at a first acute angle.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 10; wherein the first reflective assembly (202L) comprises a polarization retarder and a reflective lens ([0117]).

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 10; wherein: a projection of the first polarization selective reflector (202L) on a plane defined by the spatial light modulator (236) has a rectangular shape ([0104]).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical device, in at least figure 10; wherein: the first polarization selective reflector (202L) is at substantially 45-degree angle relative to the plane defined by the spatial light modulator (236).

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 10; wherein: the optical device comprises a first prism (202L) and a second prism (202R); at least a portion of the first prism has a trapezoidal cross-section having a first edge, a second edge, a third edge, a fourth edge (left triangle is actually tapezoidal in shape); the first edge is perpendicular to the second edge; the second prism is a right-angle prism having a hypotenuse (top triangle prism is a right angle prism); and the first polarization selective reflector is disposed between the first prism and the second prism, parallel to the hypotenuse of the second prism and the fourth edge of the first prism.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 10; wherein the first reflective assembly (202 L) is positioned relative to the spatial light modulator (236) so that the first polarization selective reflector directs the second light toward the first reflective assembly (238) by transmitting the second light.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 10; wherein the first reflective assembly (202L) is positioned relative to the spatial light modulator (236) so that the first polarization selective reflector directs the second light having the first polarization toward the first reflective assembly (238) by reflecting the second light.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 10 and [0121]; wherein the first reflective assembly (202 L) comprises a reflector and a polarization retarder disposed adjacent to the reflector.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches an optical device, in at least [0009]; wherein the polarization retarder comprises a quarter-wave plate.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches an optical device, in at least [0117 and 0161];wherein the polarization retarder is disposed on a first surface of a lens and the reflector comprises a reflective coating disposed on an opposing second surface of the lens.

With regard to claim 18, D1 teaches a method, in at least figure 10; comprising: directing, using a first polarization selective reflector (202 L), first light from a spatial light modulator (236) toward a first reflector assembly; receiving, using the first reflector assembly, the first light and directing at least a portion of the first light toward the first polarization selective reflector as second light; and receiving, using the first polarization selective (238) reflector, the second light and directing at least a portion of the second light toward a waveguide (241), wherein: the first light has a first polarization, and the second light has a second polarization distinct from the first polarization.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 18, wherein D1 further teaches an optical device, in at least figure 10; wherein the first polarization selective reflector (202 L) transmits the first light toward the first reflector (238) assembly.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 18, wherein D1 further teaches an optical device, in at least figure 10; wherein the first polarization selective reflector (202 L) reflects the first light toward the first reflector assembly (238).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872